DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.
Status of the Claims
In the amendment dated 12/02/2020, claims 1, 4-18, 20, and 22 are pending.
Claims 1, 12, 17, 20, and 22 have been amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 7-9, 11-12, 14, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Crow (US 2009/0285955 A1, previously cited) in view of Ciavarella (US 2013/0233441 A1) 
Regarding claim 1, Crow discloses
A disposable foaming device (beverage dispenser 10, see abstract and figs.1-3) for foaming a fluid (see para.0035, foam can be formed in the device) comprising a container (container 12, see figs.1-2) and a foaming compartment (whipper assembly 26, see figs.1-3), 
the container compartment (container 12, see figs 12) having primary incoming air (a flow of air received from one of the inlets 18, see figs. 1-2),

wherein the foaming compartment (whipper assembly 26, see figs.2-3) is provided with secondary incoming air (another flow of air received from one of the inlets 18, see figs. 1-2. Para 0026 recites “The inlet is sufficiently large … to receive a sufficient amount of air for mixing with the fluid and component) to be mixed with the fluid coming from the container compartment (para.0055 recites: “The whipper disk 28 sucks in air for incorporation into the mixture.” The flow of air is provided to the whipper assembly 26 (including the whipper disk 28) to be mixed with fluid and component coming from the container 12), 
the foaming compartment (whipper assembly 26, see figs.1-3) comprising an inner cylinder (central tube 42 of the whipper disk 28, see figs.1-3. See fig.3, the central tube 42 has a shape of the cylinder) and an outer cylinder (whipper housing 52 has a shape of the cylinder, see figs.2 and 3) arranged concentrically to form a gap extending from the inner cylinder to the outer cylinder (gap extending from the central tube 42 to the housing 52. See gap in annotated fig.2 below), 

    PNG
    media_image1.png
    530
    1163
    media_image1.png
    Greyscale

Annotated fig.2 of Crow

the inner cylinder (central tube 42 of the whipper disk 28, see figs.1-3. Para.0036 recites: “the tube 42 and the output shaft 32 can have mating profiles to facilitate the mutual rotation thereof”. See fig.4, the central tube 42 is a part of the whipper disk 28 and it rotates with the rotation of the shaft 32) being rotatable with respect to the outer cylinder (whipper housing 52, see figs.2-3) that creates shear stress to emulsify the mixture of the air and the fluid in the gap of the foaming compartment (In the current application, para.0010, to create shear stress to emulsify the mixture of the air and the fluid in the gap of the foaming compartment,  the foaming compartment 10 comprising two parts movable with respect to each other. Therefore, in Crown the central tube 42 of the whipper disk 28 and the housing 52 movable with respect to each other. Thus, it will create the shear stress in the same manner as claimed in the current application. See para.0035-0037, foam is formed at areas around the whipper disk 28, including inside the gap) when the mixture of the air and the fluid is driven into the gap (see gap in annotated fig.2 above. See para.0037-0038), the outer cylinder is stationary (housing 52 is not rotatable, see figs.2-3), and 


However, Crow does not explicitly disclose the container compartment being pressurized by the primary incoming air so that fluid is driven into the foaming compartment; and 
the inner cylinder rotates at a speed of between 4000 to 8000 rpm with respect to the outer cylinder,
the foaming compartment comprises (i) a primary air inlet linked to a primary channel and (ii) a secondary air inlet linked to a secondary channel, the primary air inlet configured to convey the primary incoming air through the primary channel towards the container compartment, such that the container compartment is pressurized.  
Nevertheless, Crow further discloses the inner cylinder (central tube 42 of the whipper disk 28, see figs.1-3) rotates at a speed of between 5000 to 25000 rpm with respect to the outer cylinder (whipper housing 52, see figs.2-3.see para.0056- 0057: “ the disk speed is at least about 5,000 rpm and at most about 25,000 rpm, more preferably is at least about 10,000 rpm and at most about 15,000 rpm, although other speeds can be used”, wherein the disk/central tube 42’s speed can be controlled in order to produce a desirable flow rate. Crow’s speed of between 5000-25000 rpm overlaps the claimed range 4000 -8000 rpm). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control the speed of the Crow’s system between 4000-8000 rpm as claimed. Doing so allows to get a desirable flow rate for preparing individual drinks (see para.0057 of Crow).
In addition, Ciavarella discloses foam dispenser systems and pumps for use in foam dispenser systems, comprising:
the container compartment (liquid charge chamber 124, see fig.2) being pressurized by the primary incoming air (air produced by the air pump 104, see fig.2) so that fluid (liquid contained in the liquid charge chamber 124) is driven into the foaming compartment (see foaming compartment in annotated fig.2 below and para.0036: “the pressurized air supplied by the first air pump 104 pushes the liquid held in the liquid charge chamber 124 …into the mixing chamber 134… the liquid in the mixing chamber 134 and the foaming chamber 144 to form a foam”. Thus, the liquid charge chamber 124 being pressurized by the primary incoming air from the first air pump 104 so that fluid is driven into the annotated foaming compartment); and 

    PNG
    media_image2.png
    602
    787
    media_image2.png
    Greyscale

Annotated figure 2 of Ciavarella
the foaming compartment (see foaming compartment in annotated fig.2 above) comprises (i) a primary air inlet (liquid pump air inlet 108, see fig.2) linked to a primary channel (intermediate air chamber 172, see fig.2 and para.0022) and (ii) a secondary air inlet (foaming air inlet 110, see fig.2) linked to a secondary channel (mixing chamber 134, see fig.2), the primary air inlet (liquid pump air inlet 108) configured to convey the primary incoming air (pressurized air supplied by the first air pump 104) through the primary channel (intermediate air chamber 172) towards the container compartment (liquid charge chamber 124), such that the container compartment (liquid charge chamber 124) is pressurized (para.0036: “the pressurized air supplied by the first air pump 104 pushes the liquid held in the liquid charge chamber 124…”). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the whipper assembly in Crow to include the teachings as taught by Ciavarella, such that the container compartment being 
Regarding claim 4, Crow further discloses the width of the gap (width of the gap extending from the central tube 42 to the housing 52. See gap in annotated fig.2 above) is a function of the fluid to be foamed, such that the shear stress in the gap emulsifies the mixture of the air and the fluid (the gap extending from the central tube 42 to the housing 52, including the shear gap 56, allows to emulsify the mixture of the air and the fluid go through it when the whipper disk 28 is rotating).
Regarding claim 5, Crow further discloses the foaming compartment (whipper assembly 26, see figs.1-3) is a lid (see figs.1-2, the whipper assembly 26 is the lid of the container 12), and the container compartment (container 12, see fig.1) is a structure selected from the group consisting of a bottle, a capsule and a pouch (see fig.1).
Regarding claim 7, Crow further discloses the foaming device (whipper housing 52, see fig.1) is arranged perpendicularly with respect to the container compartment (container 12, see fig.1. The rotation axis 34 is arranged perpendicularly to the vertical axis of the container 12), the foaming compartment (whipper assembly 26, see figs.1-3) being further provided with a throat portion 22, see fig.2) to where the emulsified mixture of the air and the fluid is conveyed for being expanded and therefore foamed (see para.0026-0027).  
Regarding claim 8, Crow further discloses the foaming compartment being further provided with a secondary vertical path (throat portion 22, see fig.2) to where the emulsified mixture of air and fluid is conveyed for being expanded and therefore foamed (see para.0026-0027).    
Crow does not explicitly disclose the foaming device is arranged parallel with respect to the container compartment.
However, Ciavarella further discloses the foaming device (refill unit 101, see fig.2) is arranged parallel with respect to the container compartment (liquid charge chamber 124, see fig.2).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the foam dispenser system in Crow to include the foaming device is arranged parallel with respect to the container compartment as taught by Ciavarella. Doing so allows the fluids flow easily to the foaming chamber in a vertical arrangement.
Regarding claim 9, Crow further discloses a disposable additive compartment (output plate 80, see figs.1-2) releasably attached to the foaming compartment (whipper assembly 26, see figs.1-3. Claim 15 recites: “the output plate is removably affixed to the dispensing spout), the disposable additive compartment (output plate 280, see fig.9) configured to deliver an additive flow (see para.0010-0011, wherein the output plate deliver the whipped beverage mixture to the outside) from pressure exerted by additive air coming from the foaming compartment (pressure exerted by air from the whipper assembly 26).  
Regarding claim 11, Crow further discloses the fluid is a foamable fluid (see para.0035, “the bubbles formed are of a small size sufficient to form a layer of crema when the bubbles settle along the top of the dispensed fluid.”)
Regarding claim 12, Crow discloses
A foaming system comprising a foaming device (beverage dispenser 10, see abstract and figs.1-3) for foaming a fluid (see para.0035, foam can be formed in the device), 
the foaming device (beverage dispenser 10, see abstract and figs.1-3)  comprising a container compartment (container 12, see figs.1-2) and a foaming compartment (whipper assembly 26, see figs.1-3 and para.0028, 0035), 

the container (container 12, see figs 1-2) having primary incoming air (a flow of air received from one of the inlets 18, see figs. 1-2) 
the fluid is driven into the foaming compartment (whipper assembly 26, see figs.1-3 and para.0028, 0035);
wherein the foaming compartment (whipper assembly 26, see figs.2-3) is provided with secondary incoming air (another flow of air received from one of the inlets 18, see figs. 1-2. Para 0026 recites “The inlet is sufficiently large … to receive a sufficient amount of air for mixing with the fluid and component) to be mixed with the fluid coming from the container compartment (para.0055 recites: “The whipper disk 28 sucks in air for incorporation into the mixture.” The flow of air is provided to the whipper assembly 26 (including the whipper disk 28) to be mixed with fluid and component coming from the container 12, 
(whipper assembly 26, see figs.1-3) comprising an inner cylinder (central tube 42 of the whipper disk 28, see figs.1-3. See fig.3, the central tube 42 has a shape of the cylinder) and an outer cylinder (whipper housing 52 has a shape of the cylinder, see figs.2 and 3) arranged concentrically, to form a gap extending from the inner cylinder to the outer cylinder (gap extending from the central tube 42 to the housing 52. See gap in annotated fig.2 below), 

    PNG
    media_image1.png
    530
    1163
    media_image1.png
    Greyscale

Annotated fig.2 of Crow
 
the inner cylinder (central tube 42 of the whipper disk 28, see figs.1-3. Para.0036 recites: “the tube 42 and the output shaft 32 can have mating profiles to facilitate the mutual rotation thereof”. See fig.4, the central tube 42 is a part of the whipper disk 28 and it rotates with the rotation of the shaft 32) being rotatable with respect to the outer cylinder (whipper housing 52, see figs.2-3) that creates shear stress to emulsify the mixture of the air and the fluid in the gap of the foaming compartment (In the current application, para.0010, to create shear stress to emulsify the mixture of the air and the fluid in the gap of the foaming compartment,  the foaming compartment 10 comprising two parts movable with respect to each other. Therefore, in Crown the central tube 42 of the whipper disk 28 and the housing 52 movable with respect to each other. Thus, it will create the shear stress as claimed in the current application. See para.0035-0037, foam is formed at areas around the whipper disk 28, including inside the gap) when the mixture of the air and the fluid is driven into the gap (see gap in annotated fig.2 above. See para.0037-0038), the outer cylinder is stationary (housing 52 is not rotatable, see figs.2-3), beverage dispenser 10, see abstract and figs.1-3) further comprising a machine (motor 30, see fig.1), the foaming device (beverage dispenser 10, see abstract and figs.1-3) being connectable to the machine (motor 30, see fig.1), 
and the machine (motor 30, see fig.1) comprising a drive member (motor 30, see fig.1) configured to rotate the inner cylinder (para.0055 recites: “The whipper disk 28 (including the central tube 42) is rotated by the motor 30”).

However, Crow does not explicitly disclose the container compartment being pressurized by the primary incoming air so that fluid is driven into the foaming compartment; and 
the inner cylinder rotates at a speed of between 4000 to 8000 rpm with respect to the outer cylinder; and
the foaming compartment comprises (i) a primary air inlet linked to a primary channel and (ii) a secondary air inlet linked to a secondary channel, the primary air inlet configured to convey the primary incoming air through the primary channel towards the container compartment, such that the container compartment is pressurized.
Nevertheless, Crow further discloses the inner cylinder (central tube 42 of the whipper disk 28, see figs.1-3) rotates at a speed of between 5000 to 25000 rpm with respect to the outer cylinder (whipper housing 52, see figs.2-3.see para.0056- 0057: “ the disk speed is at least about 5,000 rpm and at most about 25,000 rpm, more preferably is at least about 10,000 rpm and at most about 15,000 rpm, although other speeds can be used”, wherein the disk/central tube 42’s speed can be controlled in order to produce a desirable flow rate. Crow’s speed of between 5000-25000 rpm overlap the cited range 4000 -8000 rpm). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control the rate of the Crow’s system between 4000-8000 rpm as claimed. Doing so allows to get a desirable flow rate for preparing individual drinks (see para.0057 of Crow).
In addition, Ciavarella discloses foam dispenser systems and pumps for use in foam dispenser systems, comprising:
the container compartment (liquid charge chamber 124, see fig.2) being pressurized by the primary incoming air (air produced by the air pump 104, see fig.2) so that fluid (liquid contained in the liquid charge chamber 124) is driven into the foaming compartment (see foaming compartment in annotated fig.2 below and para.0036: “the pressurized air supplied by the first air pump 104 pushes the liquid held in the liquid charge chamber 124 …into the mixing chamber 134… the liquid in the mixing chamber 134 and the foaming chamber 144 to form a foam”. Thus, the liquid charge chamber 124 being pressurized by the primary incoming air from the first air pump 104 so that fluid is driven into the annotated foaming compartment); and 

    PNG
    media_image2.png
    602
    787
    media_image2.png
    Greyscale

Annotated figure 2 of Ciavarella
the machine (refill unit 101, see fig.2) further comprising a primary air pump (first air pump 104, see fig.2) providing the primary incoming air and a secondary air pump (air pump 106, see fig, 2) providing the secondary incoming air (para.0014 recites: “the air pumps 104, 106 may have different means of providing pressurized air to the disposable refill unit 101”), 
the foaming compartment (see foaming compartment in annotated in 2 above) comprises (i) a primary air inlet (liquid pump air inlet 108, see fig.2) linked to a primary channel (intermediate air chamber 172, see fig.2 and para.0022) and (ii) a secondary air inlet (foaming air inlet 110, see fig.2) linked to a secondary channel (mixing chamber 134, see fig.2), the primary air inlet (liquid pump air inlet 108) configured to convey the primary incoming air (pressurized air supplied by the first air pump 104) through the primary channel (intermediate air chamber 172) towards the container compartment (liquid charge chamber 124), such that the container compartment (liquid charge chamber 124) is pressurized (para.0036: “the pressurized air supplied by the first air pump 104 pushes the liquid held in the liquid charge chamber 124 …). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the whipper assembly in Crow to include the teachings as taught by Ciavarella, such that the container compartment being pressurized by the primary incoming air so that fluid is driven into the foaming compartment; the machine further comprising a primary air pump providing the primary incoming air and a secondary air pump providing the secondary incoming air, the foaming compartment comprises (i) a primary air inlet linked to a primary channel and (ii) a secondary air inlet linked to a secondary channel, the primary air inlet configured to convey the primary incoming air through the primary channel towards the container compartment, such that the container compartment is pressurized. Doing so allows to provide a simple and economical foam dispenser system (see para.004 of Ciavarella). The air pressurized by air pump(s), which is located near the foaming chamber, is easy to mix with fluid in the foaming chamber to create a foamy mixture of liquid and air bubbles.
Regarding claim 14, Crow further discloses the machine monitors one foaming process parameter: a rotating speed of the inner cylinder (speed of the whipper disk’s central tube 42, see para.0030 and 0057).
Regarding claim 20, Crow discloses substantially all the claimed limitations as set forth.
Crow does not explicitly disclose the secondary air inlet is configured to convey the secondary incoming air through the secondary air channel to be mixed with the fluid coming from the container compartment, the mixture provided to the foaming compartment.  
Ciavarella further discloses the secondary air inlet (foaming air inlet 110, see fig.2) is configured to convey the secondary incoming air (air supplied by the second air pump 106, see fig.2) through the secondary air channel (mixing chamber 134, see fig.2) to be mixed with the fluid coming from the container compartment (liquid charge chamber 124), the mixture provided to the foaming compartment (the annotated foaming compartment, see fig.2 above).  
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ciavarella in Crow’s invention, such that the secondary air inlet is configured to convey the secondary incoming air through the secondary air channel to be mixed with the fluid coming from the container compartment, the mixture provided to the foaming compartment.  Doing so allows to create a foamable air-liquid mixture effectively (See para.0003 of Ciavarella).
Regarding claim 22, Crow discloses substantially all the claimed limitations as set forth.
Crow does not explicitly disclose the secondary air inlet is configured to convey the secondary incoming air through the secondary air channel to be mixed with the fluid coming from the container compartment, the mixture provided to the foaming compartment.  
Ciavarella further discloses the secondary air inlet (foaming air inlet 110, see fig.2) is configured to convey the secondary incoming air (air supplied by the second air pump 106, see fig.2) through the secondary air channel (mixing chamber 134, see fig.2) to be mixed with the fluid coming from the container compartment (liquid charge chamber 124), the mixture provided to the foaming compartment (the annotated foaming compartment, see fig.2 above).  
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ciavarella in Crow’s invention, such that the secondary air inlet is configured to convey the secondary incoming air through the secondary air channel to be mixed with the fluid coming from the container compartment, the mixture provided to the foaming compartment.  Doing so allows to create a foamable air-liquid mixture effectively (See para.0003 of Ciavarella).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Crow in view of Ciavarella as applied to claim 1 above, and further in view of Kateman (US 5,727,713, previously cited)
Regarding claim 6, Crow/ Ciavarella discloses substantially all the claimed limitations as set forth.
Crow/ Ciavarella does not explicitly disclose the container compartment comprises an internal flexible part comprising the fluid to be foamed, the container compartment further comprising an external surrounding rigid part, the container compartment configured to form a secondary gap between the internal flexible part and the external surrounding rigid part so that the primary incoming air is driven into this secondary gap, pressing the internal flexible part to drive the fluid into the foaming compartment.
Kateman discloses a dispenser product supply unit includes a pressurizable container for containing a product liquid, comprising:
A container compartment (pressure vessel 42 and liquid container 12, see fig.1) comprises an internal flexible part (flexible container 12, see col.3, lines 56-57) comprising the fluid to be2Appl. No. 15/320,077 Response to Office Action dated August 7, 2019 foamed, the container compartment (pressure vessel 42 and liquid container 12, see fig.1) further comprising an external surrounding rigid part (pressure vessel 42), the container compartment (pressure vessel 42 and liquid container 12 configured to form a gap between the internal flexible part (flexible container 12, see fig.1), and the external surrounding rigid part (pressure vessel 42), so that the primary incoming air (air entered from the valve inlet 50, see fig.1) is driven into this secondary gap (space between 42 and 12), pressing the internal flexible part (flexible container 12, see fig.1) to drive the fluid out of the container and into the next component(s).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the container 12 of Crow (in combination of Crow and Ciavarella) to include the container compartment comprises the internal flexible part comprising the fluid to be foamed, the container compartment further comprising the external surrounding rigid part, the container compartment configured to form the secondary gap between the internal flexible part and the external surrounding rigid part so that the primary incoming air is driven into this secondary gap, pressing the internal flexible part as taught by Kateman to drive the fluid into the foaming compartment of Crow. Doing so allows to force the container contents out of the container easily (see col.3, lines 55-59 of Kateman).
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Crow in view of Ciavarella as applied to claims 1 and 12 above, and further in view of Larson (US 2013/0209639 A1, previously cited)
Regarding claim 10, Crow/ Ciavarella discloses substantially all the claimed limitations as set forth.
Crow/ Ciavarella does not explicitly disclose the foaming compartment comprises a heater configured for heating the mixture of the fluid and the air to enhance the emulsifying process in the foaming compartment through adding energy provided from the heater.  
Larson discloses a system for producing foamed milk, comprising:
the foaming compartment (system shown in fig.1) comprises a heater (continuous-flow heater 5, see fig.1) configured for heating the mixture of the fluid and the air (fluid and air though the air conduit 3, see fig.1 and 0042-44) to enhance the emulsifying process in the foaming compartment (system shown in fig.1) through adding energy provided from the heater (it is clear to state that when having the heater in the foaming unit, the emulsifying process is increased).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the heater as taught by Larson into the combination of Crow and Ciavarella, such that the foaming compartment comprises a heater configured for heating the mixture of the fluid and the air to enhance the emulsifying process in the foaming compartment through adding energy provided from the heater.  Doing so allows the milk is heated largely in order to make it easier to transform the liquid milk into foam (para.0026 of Larson).
Regarding claim 16, Crow/ Ciavarella discloses substantially all the claimed limitations as set forth.
Crow/ Ciavarella does not explicitly disclose the machine comprises a heater configured for heating a foam exiting a fluid outlet of the foaming device.  
Larson discloses a system for producing foamed milk, comprising:
the machine (system shown in fig.1) comprises a heater (continuous-flow heater 5, see fig.1) configured for heating the mixture of the fluid and the air (fluid and air though the air conduit 3, see fig.1 and 0042-44) to enhance the emulsifying process in the foaming compartment (mixer bowl 7, see in fig.1) through adding energy provided from the heater (it is clear to state that when having the heater in the mixer bowl (foam created by the rotatable element 8), the emulsifying process is increased).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the heater as taught by Larson into the combination of Crow and Ciavarella, such that the machine comprises a heater configured for heating a foam exiting a fluid outlet of the foaming device. Doing so allows the milk is heated largely in order to make it easier to transform the liquid milk into foam (para.0026 of Larson).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Crow in view of Ciavarella as applied to claim 12 above, and further in view of Bonsch (US 20140197554 A1)
Regarding claim 13, Crow/ Ciavarella discloses substantially all the claimed limitations as set forth.
Crow/ Ciavarella does not explicitly disclose a third air pump providing additive air into an additive compartment through the foaming device.  
Bonsch discloses a device for foaming milk, comprising:
 a third air pump (air pump 13, see fig.1) providing additive air into an additive compartment (line 12, see fig.1) through the foaming device (frothing device shown in fig.1 is also a foaming device, see title).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the air pump as taught by Bonsch into the combination of Crow and Ciavarella, such that third air pump providing additive air into an additive compartment through the foaming device.  Doing so allows to provide additive air to the steam which can be used for the production of hot milk froth or hot milk (see para.0058 of Bonsch).
Claims 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Crow in view of Ciavarella as applied to claim 12 above, and further in view of Thomas (US 2003/0006281 A1, previously cited)
Regarding claim 15, Crow/ Ciavarella discloses substantially all the claimed limitations as set forth.
Crow/ Ciavarella does not explicitly disclose the machine comprises a controller, and the foaming device comprises a code with information on the at least one foaming process parameter.  
Thomas further discloses the machine comprises a controller (control unit 9, see fig.2), and the foaming device (mixing bowl 19, see fig.1) comprises a code (tag data, see para.0052, 0064) with information on the at least one foaming process parameter (see para.0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the tag data as taught by Thomas in the combination of Crow and Ciavarella. Doing so allows to determine the temperature of the product and/or mixing speed based on the tag data.
Regarding claim 17, Crow further discloses one of foaming process parameters, such as: a rotating speed of the inner cylinder (speed of the whipper disk’s central tube 42, see para.0030 and 0057).
However, Crow does not explicitly disclose another one of the foaming process parameters selected from the group consisting of: a fluid flow rate flowing from the container compartment into the foaming compartment, a flow of secondary incoming air provided into the foaming compartment, a temperature of the mixture of the air and the fluid in the foaming compartment, and a ratio of additive quantity provided from an additive compartment.  
 Thomas discloses a system of setting and controlling of a food product dispensing machine using a tag-type communication device, comprising: a machine monitors two or more foaming process parameters selected from the group consisting of: a rotating speed of the inner cylinder (speed and duration of mixing for a mixing bowl 19, speed and duration for a whipping device 20, see para.0068 and 0064) , a temperature of the mixture of air and fluid in the foaming compartment (temperature water in mixing bowl 19 mixes the food product, see para.0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the process parameter which is a temperature of the mixture of air and fluid in the foaming compartment as taught by Thomas in the combination of Crow and Ciavarella, such that the machine monitors two foaming process parameters, a rotating speed of the inner cylinder and a temperature of the mixture of the air and the fluid in the foaming compartment. Doing so allows to control the speed and temperature of the product effectively.
Regarding claim 18, Crow/ Ciavarella discloses substantially all the claimed limitations as set forth. Crow further discloses the machine comprises a controller (motor controller, see para.0028).
Crow/ Ciavarella fails to disclose the foaming device comprises a code providing information on the two or more selected foaming process parameters.
Thomas further discloses  the machine comprises a controller  (control unit 9, see fig.2), and the foaming device (mixing bowl 19, see fig.1) comprises a code (tag data, see para.0052, 0064) providing information on the two or more selected foaming process parameters (see para.0064).    
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the foaming device comprises a code providing information on the two or more selected foaming process parameters as taught by Thomas in the combination of Crow and Ciavarella, in order to determine the temperature of the product and/or mixing speed based on the tag data.
Response to Arguments
Rejected under 35 U.S.C. § 103:
Applicant’s arguments, see Remarks, filed on 12/02/2020, with respect to the rejection(s) of claim(s) 1 and 12 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection(s) is/are made in view of Crow and Ciavarella (newly cited reference), wherein Ciavarella teaches the newly added limitations in claims 1 and 12: “the foaming compartment comprises (i) a primary air inlet linked to a primary channel and (ii) a secondary air inlet linked to a secondary channel, the primary air inlet configured to convey the primary incoming air through the primary channel towards the container compartment, such that the container compartment is pressurized.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20070241137 A1 discloses a foam soap generator, comprising: a source of liquid soap 12 interconnected through a conduit 12a to a liquid soap pump 14. An air pump 16, provided with an air inlet 18, is also provided (see para.0019 and fig.1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571-272-4680.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIN E MCGRATH/Primary Examiner, Art Unit 3761